EXHIBIT 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of March 29, 2018, by
and between Global Self Storage, Inc., a Maryland corporation (the “Company”),
and Mark C. Winmill, residing at the address set forth in the Company’s records
(the “Executive”).

WHEREAS, the Company wishes to offer employment to the Executive, and the
Executive wishes to accept such offer on the terms set forth below, to be
effective as of March 29, 2018 (the “Commencement Date”).

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1.Term.  The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of the
Commencement Date and continuing for a three-year period (the “Initial Term”),
unless sooner terminated in accordance with the provisions of Section 4 or
Section 5; with such employment to automatically continue following the Initial
Term for additional successive one-year periods (each, a “Subsequent Term”) in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either party notifies the other party in writing of its
intention not to continue such employment at least 90 days prior to the
expiration of the Initial Term or any Subsequent Term, as applicable (the
Initial Term, together with all Subsequent Terms hereunder, shall hereinafter be
referred to as the “Term”).

Section 2.Duties.  During the Term, the Executive shall be employed by the
Company as Chief Executive Officer, and, as such, the Executive shall have such
responsibilities and authority as are customary for a Chief Executive Officer of
a company of similar size and nature as the Company and shall faithfully perform
for the Company the duties of such office and shall report directly to the
Company’s Board of Directors (the “Board”).  

Section 3.Compensation.

(a)Salary.  The Company shall pay the Executive during the Term a salary at the
minimum rate of $26,416.67 per month, in accordance with the customary payroll
practices of the Company applicable to senior executives from time to time.  The
Compensation Committee of the Board (the “Compensation Committee”) shall review
the Executive’s annual salary in good faith on an annual basis and may provide
for increases therein as it may in its sole discretion deem appropriate (such
annual salary, as increased, the “Annual Salary”). Once increased, the Annual
Salary shall not thereafter be decreased.

(b)Bonus.  During the Period of Employment, Executive shall be eligible to
participate in any annual cash bonus plan (the “Annual Bonus”) maintained by the
Company for senior management executives of the Company generally, in accordance
with the terms, conditions, and provisions of such plan as the same may be
adopted, changed, amended, or terminated, from time to time in the discretion of
the Board. Executive shall be eligible to earn a target bonus (the “Target
Bonus”) pursuant to the terms of such program as established by the Board and
subject to the achievement of performance goals determined by the Board.

 

- 1-

 

 

--------------------------------------------------------------------------------

 

(c)Benefits - In General.  The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, 401(k) and other retirement plans, fringe benefit programs and
similar benefits that may be available (currently or in the future) to other
senior executives of the Company generally, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.

(d)Specific Benefits.  Without limiting the generality of Section 3(c), the
Executive shall be entitled to paid vacation of not less than the greater of (a)
20 business days per year or (b) the number of paid business vacation days
provided to other senior executives of the Company (to be taken at reasonable
times in accordance with the Company’s policies).  Any accrued vacation not
taken during any year may be carried forward to subsequent years.

(e)Expenses.  The Company shall promptly pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, including, without limitation,
automobile lease expenses; provided, that the Executive documents such expenses
with properly completed forms as prescribed from time to time by the Company in
accordance with the Company’s policies, plans and/or programs.

Section 4.Termination upon Death or Disability.  If the Executive dies during
the Term, the Term shall terminate as of the date of the Executive’s death.  If
there is a good faith determination by the Board that the Executive has become
physically or mentally incapable of performing his duties under the Agreement
and such disability has disabled the Executive for a cumulative period of 180
days within any 12-month period (a “Disability”), the Company shall have the
right, to the extent permitted by law, to terminate the employment of the
Executive upon notice in writing to the Executive.  Upon the Executive’s death
or in the event that the Executive’s employment is terminated due to his
Disability, the Executive or his estate or his beneficiaries, as the case may
be, shall be entitled to: (i) all accrued but unpaid Annual Salary or Annual
Bonus for concluded fiscal years, (ii) any unpaid or unreimbursed expenses
incurred in accordance with  hereof, (iii) any benefits provided under the
Company’s employee benefit plans upon a termination of employment, in accordance
with the terms contained therein (the payments and benefits referred to in
clauses (i) through (iii) above, collectively, the “Accrued Obligations”), (iv)
an amount equal to the target Annual Bonus, prorated to reflect the partial year
of employment, which amount shall be paid at such time annual bonuses are paid
to other senior executives of the Company, but in no event later than March 15
of the fiscal year following the fiscal year in which such termination occurred
(subject to Section 7.15 of this Agreement), and (v) for a period of 24 months
after termination of employment, such continuing medical benefits for the
Executive and/or the Executive’s eligible family members under the Company’s
health plans and programs applicable to senior executives of the Company
generally as the Executive would have received under this Agreement (and at such
costs to the Executive) in the absence of such termination.

Following the Executive’s death or a termination of the Executive’s employment
by reason of a Disability, except as set forth in this Section 4, the Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

Section 5.Certain Terminations of Employment.

 

- 2-

 

 

--------------------------------------------------------------------------------

 

5.1Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a)For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i)conviction of, or plea of nolo contendere to, a felony or any crime involving
moral turpitude or fraud (but excluding traffic violations) that is injurious to
the business or reputation of the Company;

(ii)willful failure to perform his material duties hereunder (other than any
such failure resulting from Executive’s incapacity due to injury or physical or
mental illness) which failure continues for a period of thirty (30) business
days after written demand for corrective action is delivered by the Company
specifically identifying the manner in which the Company believes the Executive
has not performed his duties;

(iii)conduct by the Executive constituting an act of willful misconduct or gross
negligence in connection with the performance of his duties that are injurious
to the business, including, without limitation, embezzlement or the
misappropriation of funds or property of the Company;

(iv)failure to adhere to the lawful directions of the Board which continues for
a period of 30 business days after written demand for corrective action is
delivered by the Company; or

(v)intentional and material breach of (x) any covenant contained in Section 6 of
this Agreement or any other material agreement between the Executive and the
Company; or (y) the other terms and provisions of this Agreement and, in each
case, failure to cure such breach within 10 days following written notice from
the Company specifying such breach.

Notwithstanding anything herein to the contrary, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board at a meeting of the
Board called and held for such purposes (after reasonable notice to the
Executive and an opportunity for him, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board after
reasonable investigation that the Executive has engaged in acts or omissions
constituting Cause.  Notwithstanding the foregoing, no act or failure to act on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company.

(b)The Company may terminate the Executive’s employment hereunder for Cause on
at least 10 days’ notice, and the Executive may terminate his employment on at
least 30 days’ written notice.  If the Company terminates the Executive for
Cause, or the Executive terminates his employment and the termination by the
Executive is not covered by Section 4 or 5.2, the Executive shall receive the
Accrued Obligations in a lump sum payment (subject to Section 7.15 of this
Agreement) within 30 days following Executive’s termination of

 

- 3-

 

 

--------------------------------------------------------------------------------

 

employment, and the Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

5.2Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a)For purposes of this Agreement, “Good Reason” shall mean the following,
unless consented to by the Executive:

(i)any material change in job title or material diminution in the Executive’s
roles, reporting lines and responsibilities from those set forth in this
Agreement;

(ii)a material reduction in the Executive’s Annual Salary or Annual Bonus
potential or failure to promptly pay such amounts when due;

(iii)if the Company relocates Executive’s office outside a 30 mile radius of
Executive’s primary office;

(iv)a material breach by the Company of this Agreement or any other material
agreement between the Executive and the Company; or

(v)the Company’s notice to the Executive of non-renewal of the Initial Term or
any Subsequent Term in accordance with Section 1 of this Agreement.

Notwithstanding the foregoing, (x) Good Reason shall not be deemed to exist
unless written notice of termination on account thereof is given by the
Executive no later than 60 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises (or, if later, the
Executive’s knowledge thereof); and (y) if there exists (without regard to this
clause (y)) an event or condition that constitutes Good Reason (pursuant to
Section 5.2(a)(i), Section 5.2(a)(ii) or Section 5.2(a)(iv)), the Company shall
have 30 days from the date written notice of such a termination is given by the
Executive to cure such event or condition and, if the Company does so, such
event or condition shall not constitute Good Reason hereunder.

(b)The Company may terminate the Executive’s employment without Cause on at
least 10 days’ notice at any time for any reason or no reason.  The Executive
may terminate the Executive’s employment with the Company at any time for any
reason or no reason, and for Good Reason upon 30 days’ notice under this Section
5.2.  If (x) the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or (y) the Executive terminates
his employment for Good Reason, (i) the Executive shall be entitled to receive,
in a lump sum payment (subject to Section 7.15 of this Agreement) during the
first payroll period of the Company following the 30th day following the
Executive’s termination of employment, (A) the Accrued Obligations, (B) the
amount equal to three times the sum of (x) the Executive’s Annual Salary and (y)
the amount equal to the greater of (1) the Executive’s average Annual Bonus
actually received in respect of the two fiscal years (or such fewer number of
fiscal years with respect to which Executive received an Annual Bonus) prior to
the fiscal year of termination and (2) the Executive’s Target Bonus for the
fiscal year in which such termination of employment occurs; and (ii) for a
period of 24 months after termination of employment, such continuing medical
benefits for the Executive and the Executive’s eligible family members under

 

- 4-

 

 

--------------------------------------------------------------------------------

 

the Company’s health plans and programs applicable to senior executives of the
Company generally as the Executive would have received under this Agreement (and
at such costs to the Executive) in the absence of such termination, subject to a
reduction to the extent the Executive receives comparable benefits from a
subsequent employer.

(c)Notwithstanding Section 5.2(b)(ii), (i) nothing herein shall restrict the
ability of the Company to amend or terminate the health and welfare plans and
programs referred to in such Section 5.2(b)(ii) from time to time in its sole
discretion; provided, that any such amendments or termination are made
applicable generally on the same terms to all actively employed senior
executives of the Company and does not result in a proportionately greater
reduction in the rights of or benefits to the Executive compared with any other
officers of the Company, but the Company may not reduce benefits already earned
and accrued by, but not yet paid to, the Executive and (ii) the Company shall in
no event be required to provide any benefits otherwise required by such Section
5.2(b)(ii) after such time as the Executive becomes entitled to receive benefits
of the same type and at least as favorable to the Executive from another
employer or recipient of the Executive’s services (such entitlement being
determined without regard to any individual waivers or other similar
arrangements).

(d)Notwithstanding any other provision of this Agreement, the Company shall not
be required to make the payments and provide the benefits provided for under
Section 4 (in the event of Disability) or Section 5.2(b) unless the Executive
executes and delivers to the Company a waiver and release substantially in the
form attached hereto as Exhibit A and such waiver and release becomes effective
and irrevocable no later than 30 days following the Executive’s termination;
provided, that the Company shall have provided the Executive with such waiver
and release within 5 days following the Executive’s termination of employment.
Following the Executive’s termination without Cause or for Good Reason, except
as set forth in this Section 5.2, the Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

(e)No Mitigation/No Offset. Except as otherwise provided herein, the Company’s
obligation to pay the Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by the Executive to the Company or its
affiliates.  The Company agrees that, if the Executive’s employment is
terminated during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company.

Section 6.Covenants of the Executive.

6.1Covenant Against Competition; Other Covenants.  The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns) is to own, operate and acquire self-storage properties
(such businesses, and any and all other businesses in which, at the time of the
Executive’s termination, the Company is actively and regularly engaged or
actively pursuing, herein being collectively referred to as the “Business”);
(ii) the Company is one of the limited number of persons who have developed such
a business; (iii) the Company’s Business is national in scope; (iv) the
Executive’s work for the Company has given and will continue to give him access
to the confidential affairs and proprietary information

 

- 5-

 

 

--------------------------------------------------------------------------------

 

of the Company; (v) the covenants and agreements of the Executive contained in
this Section 6 are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 6.  Accordingly, the
Executive covenants and agrees that:

(a)By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive’s exposure to the proprietary
information of the Company, and without limiting or expanding the terms and
conditions set forth in any other agreement between the Company and any of its
subsidiaries and the Executive and his or her affiliates, the Executive
covenants and agrees that, during the period commencing on the date hereof and
ending twelve months following the date upon which the Executive shall cease to
be an employee of the Company and its affiliates (the “Restricted Period”), he
shall not in the Restricted Territory (as defined below), directly or
indirectly, whether as an owner, partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity, (i) engage in the
Business (other than for the Company or its affiliates) or otherwise compete
with the Company or its affiliates in the Business or (ii) render to a person,
corporation, partnership or other entity engaged in the Business the same
services that the Executive renders to the Company; provided, however, that,
notwithstanding the foregoing, (A) the Executive may invest in securities of any
entity, solely for investment purposes and without participating in the business
thereof, if (x) such securities are listed on any national securities exchange,
(y) the Executive is not a controlling person of, or a member of a group which
controls, such entity, and (z) the Executive does not, directly or indirectly,
own 5% or more of any class of securities of such entity; and (B) the Executive
shall be permitted to serve on the boards of directors or trustees of any
business corporations or charitable organizations on which the Executive was
serving as of the date of the Executive’s termination of employment and such
service shall not be a violation of this Agreement.

For purposes of this Agreement, the “Restricted Territory” shall mean any (i)
state in the United States and (ii) foreign country or jurisdiction, in the case
of clause (i) or (ii), in which the Company (x) is actively conducting the
Business during the Term or (y) has initiated a plan adopted by the Board to
conduct the Business in the two years following the Term.

(b)During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its affiliates, all confidential matters relating to the Company’s Business and
the business of any of its affiliates and to the Company and any of its
affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except in the course of his duties as Chief
Executive Officer or with the Board’s express written consent and except for
Confidential Company Information which is at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive or is received
from a third party not under an obligation to keep such information confidential
and without breach of this Agreement or which is independently developed or
obtained by the Executive without reliance upon any confidential information of
the Company or use of any Company resources.  Notwithstanding anything in this
agreement to the contrary, the Executive may disclose Confidential Company
Information where the Executive is required to do so by law, regulation, court
order, subpoena,

 

- 6-

 

 

--------------------------------------------------------------------------------

 

summons or other valid legal process; provided, that the Executive first (i)
promptly notifies the Company, (ii) uses commercially reasonable efforts to
consult with the Company with respect to and in advance of the disclosure
thereof, and (iii) reasonably cooperates with the Company to narrow the scope of
the disclosure required to be made, in each case, solely at the Company’s
expense. Nothing in this Agreement or any other agreement between you and the
Company shall prohibit or impede you from communicating, cooperating or filing a
complaint with any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or
regulation; provided, that in each case such communications and disclosures are
consistent with applicable law.

(c)During the Restricted Period, the Executive shall not, without the Company’s
prior written consent, directly or indirectly, (i) solicit or encourage to leave
the employment or other service of the Company or any of its subsidiaries, any
person or entity who is or was during the six-month period preceding the
Executive’s termination of employment, an employee, agent or independent
contractor of the Company or any of its subsidiaries.  During the Restricted
Period, the Executive shall not, whether for his own account or for the account
of any other person, firm, corporation or other business organization, solicit
for a competing business or intentionally interfere with the Company’s or any of
its subsidiaries’ relationship with, or endeavor to entice away from the Company
for a competing business, any person who is or was during the six-month period
preceding the Executive’s termination of employment, a customer, client, agent,
or independent contractor of the Company or any of its subsidiaries.

(d)All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive containing Confidential Company Information (i)
shall at all times be the property of the Company (and, as applicable, any
affiliates) and shall be delivered to the Company at any time upon its request,
and (ii) upon the Executive’s termination of employment, shall be promptly
returned to the Company.  This section shall not apply to materials that the
Executive possessed prior to his business relationship with the Company, to the
Executive’s personal effects and documents, and to materials prepared by the
Executive for the purposes of seeking legal or other professional advice.

(e)Other than in connection with either party enforcing its rights under this
Agreement, at no time during the Executive’s employment by the Company or at any
time thereafter shall the Executive publish any statement or make any statement
under circumstances reasonably likely to become public that is critical of the
Company, or in any way otherwise be materially injurious to the Business or
reputation of the Company, unless otherwise required by applicable law or
regulation or by judicial order.

6.2Rights and Remedies upon Breach.

(a)The parties hereto acknowledge and agree that any breach of any of the
provisions of Section 6 or any subparts thereof (individually or collectively,
the “Restrictive Covenants”) may result in irreparable injury and damage for
which money damages would not

 

- 7-

 

 

--------------------------------------------------------------------------------

 

provide an adequate remedy.  Therefore, if the either party breaches, or
threatens to commit a breach of, any of the provisions of Section 6 or any
subpart thereof, the other party and its affiliates, in addition to, and not in
lieu of, any other rights and remedies available to the other party and its
affiliates under law or in equity (including, without limitation, the recovery
of damages), shall have the right and remedy to seek to have the Restrictive
Covenants or other obligations herein specifically enforced (without posting
bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.

(b)The Executive agrees that the provisions of Section 6 of this Agreement and
each subsection thereof are reasonably necessary for the protection of the
Company’s legitimate business interests and if enforced, will not prevent the
Executive from obtaining gainful employment should his employment with the
Company end.  The Executive agrees that in any action seeking specific
performance or other equitable relief, the Executive will not assert or contend
that any of the provisions of this Section 6 are unreasonable or otherwise
unenforceable as drafted.  The existence of any claim or cause of action by the
Executive, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of the Restrictive Covenants.

Section 7.Other Provisions.

7.1Severability.  The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects as drafted.  If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.

7.2Duration and Scope of Covenants.  If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then the duration or scope of
such provision, as the case may be, shall be reduced so that such provision
becomes enforceable and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

7.3Enforceability; Jurisdiction; Arbitration.

(a)The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants.  If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and the Executive that such determination not bar or in
any way affect the Company’s right, or the right of any of its affiliates, to
the relief provided above in the courts of any other jurisdiction within the
geographical scope

 

- 8-

 

 

--------------------------------------------------------------------------------

 

of such Restrictive Covenants, as to breaches of such Restrictive Covenants in
such other respective jurisdictions, such Restrictive Covenants as they relate
to each jurisdiction’s being, for this purpose, severable, diverse and
independent covenants, subject, where appropriate, to the doctrine of res
judicata.  The parties hereby agree to waive any right to a trial by jury for
any and all disputes hereunder (whether or not relating to the Restricted
Covenants).

(b)Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies referred to in Section
6.2) that is not resolved by the Executive and the Company (or its affiliates,
where applicable) shall be submitted to arbitration in New York City in
accordance with State of New York law and the employment arbitration rules and
procedures of the American Arbitration Association, before an arbitrator
experienced in employment disputes who is licensed to practice law in the State
of New York.  The determination of the arbitrator shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

(c)In the event of any dispute between the parties with respect to the terms of
this Agreement, the prevailing party in any legal proceeding or other action to
enforce the terms of this Agreement will be entitled to an award of attorneys’
fees incurred in connection with such proceeding or action.

7.4Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission or sent by certified, registered or express mail, or overnight
courier, postage prepaid.  Any such notice shall be deemed given when so
delivered personally, sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mail as follows:

(i)If to the Company, to:

11 Hanover Square, 12th Floor

New York, NY 10005

Attention:  General Counsel

 

(ii)If to the Executive, to the address in the records of the Company.

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7.6Waivers and Amendments.  This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance.  Except as expressly provided herein, no delay on the part
of any party in exercising any right,

 

- 9-

 

 

--------------------------------------------------------------------------------

 

power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.

7.8Assignment.  This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void.  Except as otherwise
provided by operation of law, in the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, consolidation or otherwise, the Company may assign this
Agreement and its rights hereunder; provided, that the successor or purchaser
agrees in writing, as a condition of such transaction, to assume all of the
Company’s obligations hereunder.

7.9Withholding.  The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof, each signed by
one of the parties hereto.

7.12Survival.  Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 6, and 7, shall survive any
termination of the Executive’s employment hereunder and continue in full force
until performance of the obligations thereunder, if any, in accordance with
their respective terms.

7.13Existing Agreements.  The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14Headings.  The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.15Section 409A Compliance.  Any payments under this Agreement that are deemed
to be deferred compensation subject to the requirements of Section 409A of the
Code are intended to comply with the requirements of Section 409A and this
Agreement shall be interpreted accordingly.  To this end and notwithstanding any
other provision of this Agreement to the

 

- 10-

 

 

--------------------------------------------------------------------------------

 

contrary, if at the time of the Executive’s termination of employment with the
Company, (i) the Company’s securities are publicly traded on an established
securities market; (ii) Executive is a “specified employee” (as defined in
Section 409A); and (iii) the deferral of the commencement of any payments or
benefits otherwise payable pursuant to this Agreement as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of such payments (without any reduction in amount ultimately paid or provided to
the Executive).  Such deferral shall last until the date that is six months
following the Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A).  Any amounts the payment of
which are so deferred shall be paid in a lump sum payment on the first day of
the seventh month following the end of such deferral period.  If the Executive
dies during the deferral period prior to the payment of any deferred amount,
then the unpaid deferred amount shall be paid to the personal representative of
the Executive’s estate within 60 days after the date of the Executive’s
death.  For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement including, without limitation,
any COBRA (Consolidated Omnibus Budget Reconciliation Act) continuation
reimbursement shall be treated as a right to receive a series of separate and
distinct payments.  The Executive will be deemed to have a date of termination
for purposes of determining the timing of any payments or benefits hereunder
that are classified as deferred compensation only upon a “separation from
service” within the meaning of Section 409A.  Any amount that the Executive is
entitled to be reimbursed under this Agreement will be reimbursed to the
Executive as promptly as practical and in any event not later than the last day
of the calendar quarter after the calendar quarter in which the expenses are
incurred, any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit, and the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within 30 days following the date
of termination”), the actual date of payment within the specified period shall
be within the reasonable discretion of the Company.  For purposes of Section
409A, any payment to be made to the Executive after receipt of an executed and
irrevocable release within any specified  period, in which such period begins in
one taxable year of Executive and ends in a second taxable year of Executive,
will be made in the second taxable year.

The parties agree to consider any amendments or modifications to this Agreement
or any other compensation arrangement between the parties, as reasonably
requested by the other party, that is necessary to cause such agreement or
arrangement to comply with Section 409A (or an exception thereto); provided,
that such proposed amendment or modification does not change the economics of
the agreement or arrangement and does not provide for any additional cost to
either party.  Notwithstanding the foregoing, the parties will not be obligated
to make any amendment or modification and the Company makes no representation or
warranty with respect to compliance with Section 409A and shall have no
liability to the Executive or any other person if any provision of this
Agreement or such other arrangement are determined to constitute deferred
compensation subject to Section 409A that does not satisfy an exemption from, or
the conditions of, such Section.

7.16Parachute Payments.  If there is a change in ownership or control of the
Company that would cause any payment or benefit by the Company or any other
person or entity to the Executive or for the Executive’s benefit (whether paid
or payable or distributed or

 

- 11-

 

 

--------------------------------------------------------------------------------

 

distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (such excise tax,
together with any interest or penalties incurred by the Executive with respect
to such excise tax, the “Excise Tax”), then the Executive will receive the
greatest of the following, whichever gives the Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject the Executive to the Excise Tax (the “Safe Harbor
Amount”).  If a reduction in the Payments is necessary so that the Payments
equal the Safe Harbor Amount and none of the Payments constitutes non-qualified
deferred compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner the Executive elects in writing prior to the
date of payment.  If any Payment constitutes non-qualified deferred compensation
or if the Executive fails to elect an order, then the Payments to be reduced
will be determined in a manner which has the least economic cost to the
Executive and, to the extent the economic cost is equivalent, will be reduced in
the inverse order of when payment would have been made to the Executive, until
the reduction is achieved.  All determinations required to be made under this
Section 7.16, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by a certified public
accounting firm designated by the Company (the “Accounting Firm”).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
determination by the Accounting Firm shall be binding upon Company and the
Executive.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

- 12-

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.5

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

GLOBAL SELF STORAGE, INC.

 

 

By:  /s/ Donald Klimoski II


Name: Donald Klimoski II
Title:  General Counsel

 

 

 



/s/ Mark C. Winmill
Name:  Mark C. Winmill
Title:  Chief Executive Officer

 

- 13-

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.5

EXHIBIT A

FORM OF WAIVER AND RELEASE

This Waiver and General Release of all Claims (this “Agreement”) is entered into
by Mark C. Winmill (the “Executive”) and Global Self Storage, Inc., a Maryland
corporation (the “Company”), effective as of ______________ (the “Effective
Date”).

In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, dated March 29, 2018 (the “Employment
Agreement”), the Executive and the Company agree as follows:

1.

General Releases and Waivers of Claims.

(a)

Executive’s Release of Company.  In consideration of the payments and benefits
provided to the Executive under Section 4 and/or 5.2(b) of the Employment
Agreement and after consultation with counsel, the Executive (or his estate, as
applicable) hereby irrevocably and unconditionally releases and forever
discharges the Company and its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of its or
their successors and assigns, assets, employee benefit plans or funds, and any
of its or their respective past, present and/or future directors, officers,
fiduciaries, agents, trustees, administrators, managers, supervisors,
stockholders, employees and assigns, whether acting on behalf of the Company or
in their individual capacities (collectively, “Company Parties”) from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Executive (or his estate, as applicable) may
have, or in the future may possess, arising out of the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service; provided, however,
that the Executive (or his estate, as applicable) does not release, discharge or
waive (A) any rights to payments and benefits provided under the Employment
Agreement, (B) any right the Executive (or his estate, as applicable) may have
to enforce this Agreement, the Award Agreements or the Employment Agreement or
any other rights as a member, shareholder or partner of the Company or its
affiliates, (C) the Executive’s rights under any indemnification agreement with
the Company and rights to indemnification and advancement of expenses in
accordance with the Company’s certificate of incorporation, bylaws or other
corporate governance document, or any applicable insurance policy, (D) any
claims for benefits under any employee benefit or pension plan of the Company
Parties subject to the terms and conditions of such plan and applicable law
including, without limitation, any such claims under the Employee Retirement
Income Security Act of 1974, or (E) any right or claim that the Executive (or
his estate, as applicable) may have to obtain contributions as permitted by
applicable law in an action in which both the Executive on the one hand or any
Company Party on the other hand are held jointly liable.

(b)

Executive’s Specific Release of ADEA Claims.  In further consideration of the
payments and benefits provided to the Executive under Sections 4 and 5.2(b) of
the Employment Agreement, the Executive hereby unconditionally releases and
forever discharges the Company Parties from any and all Claims that the
Executive may have as of the date the Executive

 

- 1-

 

 

--------------------------------------------------------------------------------

 

signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”).  By signing this Agreement, the Executive hereby
acknowledges and confirms the following:  (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has been given the opportunity to do so; (ii) the Executive was given
a period of not fewer than 21 days to consider the terms of this Agreement and
to consult with an attorney of his choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement.  The
Executive also understands that he has seven days following the date on which he
signs this Agreement within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph.

(c)

No Assignment.  The Executive (or his estate, as applicable) represents and
warrants that he has not assigned any of the Claims being released under this
Agreement.

2.

Waiver of Relief.  The Executive (or his estate, as applicable) acknowledges and
agrees that by virtue of the foregoing, the Executive (or his estate, as
applicable) has waived any relief available to him/it (including without
limitation, monetary damages and equitable relief, and reinstatement) under any
of the Claims waived in paragraph 2.  Therefore the Executive (or his estate, as
applicable) agrees that he/it will not accept any award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any Claim or right
waived in this Agreement.  Nothing in this Agreement shall be construed to
prevent the Executive (or his estate, as applicable) from cooperating with or
participating in an investigation conducted by, any governmental agency, to the
extent required or permitted by law.

3.

Severability Clause.  In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

4.

Non-admission.  Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or any
other Company Party or the Executive.

5.

Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Maryland applicable to contracts executed in and
to be performed in that State.

6.

Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be resolved in accordance with Section 7.3 of the
Employment Agreement.

7.

Notices.  All notices or communications hereunder shall be made in accordance
with Section 7.4 of the Employment Agreement.

THE EXECUTIVE (OR HIS ESTATE, AS APPLICABLE) ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT AND THAT HE/IT FULLY KNOWS,

 

- 2-

 

 

--------------------------------------------------------------------------------

 

UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE/IT HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS/ITS OWN FREE WILL.

 

By: ______________________

Date: _______________

 

GLOBAL SELF STORAGE, INC.

 

By:  


Name:
Title:

 

 

- 3-

 

 